Case 6:15-cv-00936-PGB-DCI Document 192 Filed 10/05/18 Page 1 of 1 PagelD 3375

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
JACQUELYN JOHNSTON,
Plaintiff,
v. CASE NO.: 6:15-cv-00936-PGB-DAB
GARY S. BORDERS, individually and

in his official capacity as the Sheriff
of Lake County, Florida, and

 

JENNIFER FERGUSON,
Defendants.
/
VERDICT FORM
1. On the claim for punitive damages against Ms. Ferguson, the jury finds damages in the
amount of:
5100.80

1,
SO SAY WE ALL THIS 5 DAY OF OCTOBER 2018

Date: we Isftg Fl.

Foreperson’s Signature

 

 
